DETAILED ACTION
This action is in response to the amendments filed on Oct. 5th 2021. A summary of this action:
Claims 1-10 have been presented for examination.
Claims 1-3, 5, 7-10 have been amended
The specification is objected to
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee at al., “A new implicit dynamic finite element analysis procedure with damping included”, 2017
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 8, 10 of copending Application No. 17/074,996 (reference application) in view of Lee et al., “A new implicit dynamic finite element analysis procedure with damping included”, 2017. 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the objection to the specification


Regarding the § 101 Rejection
	The rejection is maintained.
	
The applicant submits (Remarks, pages 9-10):
Applicant respectfully submits that the feature of "for modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non-continuous nonlinear structure" is supported in the original specification at least in paragraphs [0057], and [0061] to [0066], FIG. 6(a), FIG. 6(b) and FIG. 9(a) to FIG. 9(h), the feature of "receiving parameters associated with the physical structure and discretizing the physical structure into a plurality of finite elements in accordance with a structural geometry of the physical structure" is supported in the original specification at least in paragraph [0053], the feature of "the finite element spatial temporal discrete governing model is programmed to have mechanical features of the physical structure, and include the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient that are configured to model the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure" is supported in the original specification at least in paragraphs [0057], and [0061] to [0066], FIG. 6(a), FIG. 6(b ), and FIG. 9(a) to FIG. 9(h), and the feature of "in accordance with at least the amount of ground displacement" is supported in the original specification at least in paragraphs [0058] to [0060], FIG. 7(d) to FIG. 7(f), and FIG. 8(a) to FIG. 8(b), such that no new matter is introduced. Applicant respectfully submits that the above newly introduced features in the present claims 1, 7 and 9 are technology-based features and significantly nonmathematical features. 
	
	The amendments and supporting arguments have been fully considered and are not persuasive.
Using claim 1 as representative: 
	The amendment to the preamble is a mathematical concept.
	The “receiving parameters...” is an insignificant extra-solution activity of mere data gathering as per MPEP §2106.05(g).
	The “discretizing the physical structure...” limitation is part of the mathematical concept. 
	The newly added “non-transitory computer-readable medium” are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
	The new limitation of “in which the finite element spatial-temporal discrete governing model is programmed to have mechanical features....” is part of the math concept wherein the added “mechanical features of the physical structure” is merely generally linking the abstract idea to the technological environment/field of use (see MPEP § 2106.05(h)). 
	See the rejection below for clarification – the claim recites an abstract idea of a mathematical concept without significantly more
	Also, in regards to the numerous citations to the specification – it is improper to import limitations from the specification into the claims, i.e. limitations are not read in from the specification.

The applicant submits (Remarks, page 10):
For example, the newly introduced feature of, "a process for modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non-continuous nonlinear structure", is referred to a physical representation of modelling a transient phase of a physical structure in the reality world that transits from a continuum body structure, for example, an intact nondamaged bridge structure, then being cracked or damaged into a structurally discontinuous nonlinear structure, for example, a damaged bridge broken into multiple fragments, by the external seismic force, for example. 

	The amendments and supporting arguments have been fully considered and are not persuasive.
	Limitations are not read in from the specification. If the applicant wishes that the Examiner to interpret “structure” as being a bridge, then the applicant may amend the claims to reflect their desired interpretation.
	Also, the applicant’s argued feature is merely an intended use, i.e. “for”, and furthermore this feature as later reflected in part in the new limitation of “...include the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient that are configured to model the dynamic transient behavior...” is merely part of the mathematical concept. 
	The “model” as claimed is a mathematical concept unto itself, it is merely a set of mathematical calculations to represent physical phenomena, e.g. Arrhenius equation, E=mc^2, etc. For example, see MPEP § 2106.049b): "Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity." Id. Nor can one patent "a novel and useful mathematical formula," Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); 

	The claimed invention recites an abstract idea without significantly more.

The applicant later submits (Remarks, page 11):
The applicant respectfully submits that, the claimed inventions in the present claims 1, 7 and 9 are currently integrated into the practical application to analyze and simulate the dynamic behavior of the physical building, in particular, to simulate the transient phase for the building which transits from the continuum structure to the discontinuous nonlinear structure, after the amendments as stated above

	The amendments and supporting arguments have been fully considered and are not persuasive.
	As per MPEP § 2106.04(d):  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
	The applicant’s argued features do not amount to an integration of a practical application as they fail to impose a meaningful limit on the recited abstract idea.
	The claimed invention recites an abstract idea without significantly more.

The applicant further submits (Remarks, page 11): 
Furthermore, by referencing to the exemplified U.S. Utility Patent Number US 8,321,189 B1, and U.S. Utility Patent Number US 10,061,878 B2, the applicant respectfully submits that, the respective claim 1 in the above both exemplified patents have the allowable recitation representation which is in a format of being recited in mixture of both non-mathematical features and the mathematical features. The applicant respectfully submits the currently amended Claims 1, 7 and 9 have a recitation representation in compliance with the allowable recitation representation in the above both exemplified patents.
The amendments and supporting arguments have been fully considered and are not persuasive.
Those patents are not this application.
Applications are examined on an individual basis, following the guidance set forth in the most recent version of the MPEP for the claims presented to the Examiner for the application under Examination. 
Or, as stated in MPEP §2103: “("[T]he name of the game is the claim.")”
	
Regarding the § 102 Rejection
The rejection is maintained.

The applicant submits (Remarks, page 12):
(1) Lee et al. does not disclose or suggest the unique feature of modelling  a non-continuous nonlinear structure. As an initial matter, the presently claimed structure analyzing method in claim 1 is applied to compute to model the dynamic behavior for the non-continuous nonlinear structure. In the field of civil engineering, the continuum structure is referred to a continuum body structure whose parts are a continuous mass rather than discrete parts, and not separated, sub-divided or split. On the contrary, the noncontinuous structure is referred to a structure whose parts are separated, sub-divided or split, by perhaps, external force, such as the seismic force...

The applicant’s argued interpretation is not supported by any citation to evidence.
The applicant’s arguments are an attempt to re-cast the Lee reference into something that it is NOT, i.e. these arguments are merely the applicant attempting to argue that Lee is something entirely different then what Lee states it is, e.g. Lee page 531, col. 1 ¶ 3: “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.”
In other words, the applicant’s arguments are a gross mischaracterization of Lee and ignores the clear language that Lee uses throughout the publication to describe the invention. 

	See the rejection below for more clarification. 

The applicant submits (Remarks, pages 12-13):

As an initial matter, the presently claimed structure analyzing method in claim I is applied to compute to model the dynamic behavior for the non-continuous nonlinear structure. In the field of civil engineering, the continuum structure is referred to a continuum body structure whose parts are a continuous mass rather than discrete parts, and not separated, sub-divided or split. On the contrary, the noncontinuous structure is referred to a structure whose parts are separated, sub-divided or split, by perhaps, external force, such as the seismic force...
Although Lee et al. proposes the nodal secant based numerical method and seems disclosing the wordings, such as, "discontinuous", "dynamic discontinuous system", "discontinuous behavior", etc. literally, actually, Lee et al. applies the above wordings to describe two aspects including (1) the possible prospects of the proposed numerical method (see Lee et al.; LHS column, lines 28 to 34, p.p. 531; RHS column, lines 11 to 13, p.p. 542; RHS column, lines 11 to 13, p.p. 543; LHS column, lines 33 to 40, p.p. 542; and RHS column, lines 20 to 26, p.p. 543), and (2)  making comments on the defects of the conventional CDM ( central difference method) (see Lee et al.; LHS column, lines 35 to 41, p.p. 532)....
Lee et al. just merely employees the term "discontinuous," but fails to truly disclose a discontinuous dynamic system in the true sense of the word.

The applicant’s amendments and supporting arguments have been fully considered and are not persuasive.
	First, the applicant shows complete disregard for their own claims and their own specification in their attempted re-definition of a claim term. 
	Claim 5 recites: The structure analyzing method as claimed in Claim 1, wherein the non-continuous nonlinear structure is a discontinuous yielded structure, a discontinuous collapsed structure, a discontinuous cracked 4Docket No.: 7040.101Examiner: David A, Hopkins Application No.: 16/687,806Art Unit: 2128structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure. 
	Clearly, the claims recite different that the applicant’s extremely narrow interpretation, i.e. “the noncontinuous structure is referred to a structure whose parts are separated, sub-divided or split, by perhaps, external force, such as the seismic force.” 
	The applicant also argues “the continuum structure is referred to a continuum body structure whose parts are a continuous mass” – this is not consistent with the applicant’s own specification.
from an intact structure to the collapse with time.”
	In other words, in the narrowest reasonable interpretation, and without regard to claim 5 clearly broadening of this interpretation, the claimed invention is merely being used to simulate the “collapse” process of a structure, i.e. “from an intact structure [example of continuous] to the collapse”, e.g. as taught by Lee page 543 col. 1, ¶ 3: “Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed [note the past tense here, this feature is part of Lee’s invention] using the proposed procedure [22,23]. [note the references]”
	
	So to summarize: the applicant argues that “Lee et al. just merely employees the term "discontinuous," but fails to truly disclose a discontinuous dynamic system in the true sense of the word.” – this is a gross mischaracterization of Lee, e.g. page 531 as cited above: “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.”
	Lee, in the “true sense” of the word “discontinuous”, teaches this. The applicant’s arguments are without merit and show a complete disregard for the exacting language used in Lee. 

The applicant submits (Remarks, pages 12-13, continued from above):
...That is, only the continuum linear structure and the continuum nonlinear structure are presented, and none of example regarding the discontinuous structure are presented, in Lee et al...
The applicant’s amendments and supporting arguments have been fully considered and are not persuasive.
For the applicant’s argued narrow interpretation:
	Lee provides a detailed set of examples, and Lee, as cited above on page 543 make it clear that this is a non-exhaustive list of examples, i.e. “Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure [22,23].” 	
	Lee clearly has the claimed features – should the applicant wish to argue this point further, they can submit evidence such as references 22 and 23 with an IDS and English translation given that these are additional publications by the instant inventive entity on this claimed invention that were NOT submitted previously. 
	
These are: 
[22] Chang H. Geometrically nonlinear dynamic analysis with plane solid elements
[Master thesis]. Taoyuan: National Central University; 2016 (in Chinese).
[23] Chen CR. An analysis method for simulating the ultimate collapse of bridges
[Master thesis]. Taoyuan: National Central University; 2016 (in Chinese).

	See the rejection below for more clarification. 

The applicant next submits (Remarks, page 13): 
(2) Lee et al. does not disclose or suggest the unique feature of modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non-continuous nonlinear structure...The presently claimed structure analyzing method in claim 1 is applied to compute to model a dynamic transient behavior of a physical structure transiting from a continuum structure to a non-continuous nonlinear structure.
The applicant’s amendments and supporting arguments have been fully considered and are not persuasive.
	See the response above.
	Then, in regards to the “dynamic transient behavior” – see Lee’s title – this is a “dynamic finite element analysis produce” wherein as per § 1 ¶ 1 this is “For dynamic problems”, e.g. such as dynamic problems for “when a system exhibits nonlinear geometric or material behavior”, e.g. page 539 col. 1, ¶ 1 describing an example application in which “It is interesting to find that the roof displacements in both damping cases almost coincide because the first mode dominates the dynamic responses.” – in other words, in this example the “roof” is being displacement, i.e. moves, in the simulation as a result of “ground acceleration” (page 538, Example 2, ¶ 1) as an example of the dynamic transient behavior of the structure being analyzed. To be clearer, see figure 8 which gives a plot with respect to time for this.
    PNG
    media_image1.png
    303
    874
    media_image1.png
    Greyscale


	See the rejection below for more clarification. 
	
The applicant next submits (Remarks, page 13): 
For a PHOSITA, Lee et al. can provide nothing helpful, when it comes to model the spatial-temporal transient process for the non-continuous nonlinear structure, and fails to give any teaching, or suggestion relating to modelling the spatial-temporal transient process for the non-continuous nonlinear structure or the like.
The applicant’s amendments and supporting arguments have been fully considered and are not persuasive.
See above – Lee teaches this, e.g. page 531 as cited above, see the rejection below for more details. 
	Also, the Examiner notes that attacking the inventive entities own publication on the claimed invention as providing “nothing helpful” is not reasonable. 

The applicant next submits (Remarks, page 13): 
(3) Lee et al. does not disclose or suggest the unique feature of the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient are configured to model the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure....As respectfully submitted in the points (1) and (2), Lee et al. actually discloses and suggests a method to compute a dynamic behavior for the continuum body linear structure and the continuum body nonlinear structure.

The applicant’s amendments and supporting arguments have been fully considered and are not persuasive.
See Lee, page 531, col. 1, ¶ 3: “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.”

And in regards to the “unique feature” as argued by the applicant – this is taught by Lee, in numerous places - see the rejection below for more clarification. 

The applicant submits (Remarks, page 14): 
As respectfully submitted in the points (1) and (2), Lee et al. actually discloses and suggests a method to compute a dynamic behavior for the continuum body linear structure and the continuum body nonlinear structure....
Thus, the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient in Lee at al. are configured to compute a dynamic behavior for the continuum body linear structure and the continuum body nonlinear structure, and have nothing to do with the computation of modelling the spatial temporal transient phase that a physical structure transits from a continuum structure to a non-continuous nonlinear structure.

The applicant’s amendments and supporting arguments have been fully considered and are not persuasive.
	Again, this argument uses the same flawed mischaracterization of Lee as used above, wherein Lee clearly and distinctly teaches: “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.” (Lee, page 531, col. 1, ¶ 3)
	See the above response to arguments, and the rejection below for more clarification.

The applicant submits (Remarks, page 14): 
( 4) Lee et al. does not disclose or suggest the unique feature of the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient are configured to model the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure in accordance with at least the amount of ground displacement.

The applicant’s amendments and supporting arguments have been fully considered and are not persuasive.
	What is claimed is: “receiving parameters including an amount of ground displacement associated with the physical structure” wherein this later recites: “...transiting from the continuum structure to the non-continuous nonlinear structure in accordance with at least the amount of ground displacement;”
especially under seismic ground motions, once some components exhibit nonlinear responses, rigid body motions,”, e.g. see § 6.3 ¶ 1: “Three plane structural damped systems subjected to earthquake excitations are analyzed to demonstrate the accuracy and stability of the proposed method when numerical models consist of structural or solid elements”, e.g. in example 4: “The chimney is assumed to be fixed at the base and subjected to JMA Kobe ground motion [i.e. ground displacement] in the horizontal direction, as shown in Fig. 15(b), recorded in the 1995 Kobe earthquake, Japan.”
	The remaining parts of the claim as argued are simply part of using Lee’s system, as relied upon below and clarified in the rejection below – in other words, the “ground motion” is an input to the system that is the dynamic transient being modelled, i.e. the structure is subjected to the “ground motion” and the system of Lee simulates the dynamic transient induced by the “ground motion” into the structure, e.g. the “displacement at top of chimney” (figure 16) due to the “ground motion” (figure 15(b)). 

The applicant later submits (Remarks, page 15-16):
..However, the computation of the inverse matrices is not only computational demanding but also frequently results in divergence outcomes causing computer crashes in the end. Even though the inverse matrices are successfully solved, the traditional method is yet impossible to model the dynamic transient behavior. In the presently claimed invention, the stiffness and damping matrices are ingeniously transformed into the equivalent nodal secant stiffness and damping coefficients respectively...
Lee et al. fails to reveal the know-how or the like to couple with or to input the right critical boundary condition, the path condition, the ground displacement or the like, in the equivalent nodal secant coefficient method, for the method to be fully workable, and implementable.
The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
Lee teaches this feature – see Lee as relied upon. 
In regards to the “right critical boundary condition” and “path condition” – these are un-recited features, and features are NOT imported into the claims from the specification.
Furthermore – the term “path”, “path condition” and the like fail to even be disclosed, and the term “boundary conditions” is mentioned in ¶ 53 as “All structural parameters of the Matsurube Bridge have corresponding detailed records, as recorded in Table 1 to Table 3, which can be used as various boundary conditions.” – in other words, the “various boundary conditions” disclosed are merely the “structural parameters”, e.g. as shown in the tables. 
For example, table 1 in the specification, and the examples in Lee, e.g. example 5 of Lee, both provide boundary conditions such as “Young’s modulus”, “density”. In regards to sectional area and moment of inertia – these are simply geometrical properties from classical beam theory, e.g. “Euler-Bernoulli beam model” as disclosed in ¶ 53 of the specification, e.g. § 5.1 of Lee for the “Bernoulli beam element” – to clarify on this, see the description of equation 30 of Lee: “where E is Young’s Modulus;... are the initial length, cross-sectional area, and moment of inertia of the beam, respectively.”

Finally: the applicant states that “for the method to be fully workable [i.e., operable] and implementable [i.e. enabled]” that that these un-recited features are required, and disclosed in substantial form to meet the requirements under § 101 for utility and § 112(a) for enablement.  
This argument is entirely unreasonable – were it to be a reasonable argument, this would necessitate both a § 112(a) rejection for lack of enablement for the present invention and a § 101 rejection for lack of utility for a “Not Useful or Operative” invention (MPEP § 2164.07) for the present rejection given that Lee discloses a large portion of the subject matter in the instant disclosure. 
In addition, given that these are unclaimed features, were this argument to be reasonable the present claims would also be rejection under § 112(a) for a critical feature not claimed (MPEP §2164.08(c)) 

Claim Interpretation
Claim 7 recites in part:
A structure analyzing device, characterized in that a hardware processor is configured to implement a process, for modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non- continuous nonlinear structure, comprising: 

This claim may be reasonably interpreted to be merely towards a “structure analyzing device” that is “characterized in that a...processor”, i.e. a “device” with a characteristic of a “processor”, e.g. that the device is only has a characteristic of a processor and nothing more (i.e., that the device does not have a processor). 

wherein the device comprises a hardware processor which is configured to implement a process, the process comprising:...” or a similar such recitation. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
¶ 40 in the instant specification recites a non-English character, i.e. 
    PNG
    media_image2.png
    51
    95
    media_image2.png
    Greyscale
.
This must be expressed in English. 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




	Claim 1 is treated as representative of claims 7 and 9, and the claims 7 and 9 are rejected under a similar rationale as claim 1.
 
Step 1
	Claim 1 is directed towards the statutory category of an process.
	Claim 7 is directed towards the statutory category of an apparatus.
Claim 9 is directed towards the statutory category of an article of manufacture. 
	
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
	A...analyzing method...for modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non- continuous nonlinear structure, comprising:
	...discretizing the physical structure into a plurality of finite elements in accordance with a structural geometry of the physical structure;
a finite element spatial-temporal discrete governing model comprising an equivalent nodal secant damping coefficient and an equivalent nodal secant stiffness coefficient at a current time step for representing the physical structure, in which the finite element spatial-temporal discrete governing model ..., and include the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient that are configured to model the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure in accordance with at least the amount of ground displacement;	
repeatedly calculating until convergence a secant damping coefficient slope and a secant stiffness coefficient slope based on known parameters, the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at a previous time step through a computer iteration algorithm performed by the computer;
	and replacing the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient by the converged secant damping coefficient slope and the converged secant stiffness coefficient slope acting as initial values for a next time step. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention is directed towards a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 -  characterized in that a computer is configured to execute a process, comprising:
Claim 7 - A ... analyzing device, characterized in that a hardware processor is configured to implement a process, comprising:
Claim 9 - A non-transitory computer-readable medium storing a program causing a computer to execute a process
Claims 1, 7, and 9 - providing in a non-transitory computer-readable medium 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Claim 1 – “A structure analyzing”... and “physical structure”
Claim 7 - “A structure analyzing”... and “physical structure”
Claim 9 – “physical structure” 
Claims 1, 7, and 9 – “...is programmed to have mechanical features of the physical structure...”

The following limitations are Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving parameters including an amount of ground displacement associated with the physical structure

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 


Claim 1 -  characterized in that a computer is configured to execute a process, comprising:
Claim 7 - A ... analyzing device, characterized in that a hardware processor is configured to implement a process, comprising:
Claim 9 - A non-transitory computer-readable medium storing a program causing a computer to execute a process
Claims 1, 7, and 9 - providing in a non-transitory computer-readable medium 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
Claim 1 – “A structure analyzing”... and “physical structure”
Claim 7 - “A structure analyzing”... and “physical structure”
Claim 9 – “physical structure” 
Claims 1, 7, and 9 – “...is programmed to have mechanical features of the physical structure...”

The following limitations are Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving parameters including an amount of ground displacement associated with the physical structure

The claimed invention recites a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 recites additional steps in the mathematical concept
Claim 3 recites “equations” for the mathematical concept
Claim 4  recites “equations” for the mathematical concept
Claim 5 is a field of use limitation – i.e. “wherein the discontinuous nonlinear structure is a discontinuous yielded structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure.” – for this being well-understood, routine, and conventional – see the instant specification ¶ 7, see the citations to the various articles by Lee above, see the pertinent prior art of record below for evidence of this being well-understood, routine, and conventional 
Claim 6 recites a part of the mathematical concept
Claim 8 recites additional steps in the mathematical concept
Claim 10 recites additional steps in the mathematical concept 

The claimed invention recites a mathematical concept without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee at al., “A new implicit dynamic finite element analysis procedure with damping included”, 2017

Regarding Claim 1
Lee teaches: 
	A structure analyzing method, characterized in that a computer is configured to execute a process for modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non- continuous nonlinear structure, comprising: (Lee, see the abstract which teaches in part “The concept of equivalent nodal secant damping coefficients is proposed to diagonalize the stiffness proportional damping matrix. Additionally, a novel method is proposed to rapidly evaluate stiffness-proportional damping nodal forces for nonlinear elements on the element level. With the assumption of lumped-mass idealization an 
in regards to modeling a dynamic transient behavior of a physical structure... – see page 531, col. 1, ¶ 3 “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.”, and then see § 6 for the various examples of modelling dynamic transients of “ground acceleration” (examples 1-3 in § 6.2, these are examples of a dynamic transient behavior of a structure in response to the “acceleration” of the ground), and § 6.3 provides examples 4-6 in which as per ¶ 1 “Three plane structural damped systems subjected to earthquake excitations are analyzed to demonstrate the accuracy and stability of the proposed method when numerical models consist of structural or solid element”, e.g. see figures 15-16 which show the application of Lee’s system to modelling the effect of the “ground motion” from the “earthquake excitations” on a “chimney” wherein the dynamic transient behavior of the structure is the result, e.g. the “displacement at top of chimney obtained...” (Captions of the figures, and §6.3 as cited above
in regards from transiting from a continuous structure to a non-continuous, 1) as per page 531 as cited above this is for “nonlinear discontinuous dynamic [structural] systems” , and 2) see page 543, col. 1, ¶ 3: “Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with
damping included...Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, [examples of transiting from a continuous to discontinuous/non-continuous structure, e.g. the “collapse”/”buckling”/”fracture” of the structure] have been analyzed using the proposed procedure [22,23].” – for claim interpretation of this, see ¶ 61 of the specification for an example wherein the “method for analyzing the discontinuous nonlinear structure...is implemented to simulate the complete process of the...bridge hit by the...earthquake from an intact structure to the collapse...” – Lee teaches this, i.e. clearly, Lee teaches simulating “earthquake excitations” for a building, and Lee further teaches that the “collapse” process “have been analyzed” [e.g. for an earthquake] – also, the Examiner notes that dependent claim 5 species a broader interpretation of “non-continuous” then simply collapse, see the rejection of dependent claim 5 for a more complete listing of examples of how Lee teaches this invention)

    PNG
    media_image3.png
    221
    652
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    504
    832
    media_image4.png
    Greyscale

receiving parameters including an amount of ground displacement associated with the physical structure and discretizing the physical structure into a plurality of finite elements in accordance with a structural geometry of the physical structure; (Lee, see § 6 – examples 1-3 receive an input of “ground acceleration” [example of ground displacement] and examples 4-6 are “subjected to earthquake excitations” (¶ 1 of § 6.3) wherein this includes an input of “ground motion” (¶ 1 of each example), e.g. see figure 15(b) for the “ground motion” that is for the discretization – see § 1 ¶ 1 this is a “finite element method”, e.g. page 539, col. 1, ¶ 2 “In practical implementations, highly stiff elements, even rigid body elements, may be included in an analysis model” and see examples 1-6 – the structure is discretized into “elements” [which represent the geometry of the structure, i.e. this is “finite element”] as part of the finite element method for evaluating the structures response to dynamic transients, e.g. earthquakes)
	providing in a non-transitory computer-readable medium a finite element spatial-temporal discrete governing model comprising an equivalent nodal secant damping coefficient and an equivalent nodal secant stiffness coefficient at a current time step for representing the physical structure, ...(Lee teaches this – Lee a computer-implemented technique [computers include non-transitory computer-readable media] (e.g., see the abstract) wherein the structure being analyzed is modelled by a discrete finite element model that is spatial-temporal [e.g., the geometry is modelled, and time is modelled] – see the above citations, wherein the model comprises “the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness” (§ 3 ¶ 1) wherein as per the equations these are at a current time step – 
for more clarification see § 2 starting on page 531 which teaches in part “In dynamic FE analysis, basic discrete equilibrium equations based on the principle of virtual displacements for a structure to be solved may be established at time” and see table 1, see § 3, see the equations – this is the inventor’s own publication on the claimed invention and this publication discloses , i.e. the equations disclosed by Lee as similar to the equations in the instant specification, i.e. Lee teaches the exemplary embodiment of the presently claimed invention – this limitation, in the exemplary form, in recited by dependent claims 3-4 - Lee teaches the equations in these dependent claims, i.e. Lee teaches this limitation – to further clarify, see Lee, page 531, col. 1, ¶ 3 which teaches in part “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.” and see § 2 which teaches this is on a “element level”, i.e. Lee’s system establishes a spatial-temporal discrete governing model including the “equivalent nodal secant damping coefficient” (Lee, § 3 title, and last paragraph) and a “equivalent nodal secant stiffness” (Lee, page 533, col. 1, ¶ 2) wherein Lee’s technique is iterative based on time, i.e. “Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration... employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration” for a “nonlinear discontinuous dynamic systems” (Lee, as cited above)
To clarify on the equations- see equation 1 in the instant specification is a version of equation 2 in Lee, wherein equation 1 in the instant specification is the result of a similar derivation that was used to arrive at equations 4-10 of Lee – specifically, equation 1 in the instant specification is substantially similar to Lee’s equation 10 wherein Lee’s equation 3 relationship is substituted into equation 10 of Lee, in other words equation 1 in the instant specification is merely part of equation 10 of Lee when equation 10 is re-written to use Lee’s equation 3 representation for “C”, wherein equation 10 of Lee contains the additional term “...FkD...” – for claim interpretation see dependent claim 3 which recites equation 1 from the instant specification as “the spatial-temporal discrete governing model” – then for equation 2 in the specification, this is merely the next part described in Lee § 3 – see § 3, see equation 13, wherein equation 2 in the specification is merely using the representation of “C” in Lee’s equation 3, i.e. equation 2 in the specification is substantially similar to Lee’s equation 13, also see Lee equation 14 – Lee’s equation 14 is equation 2 from the instant specification, wherein equation 14 is described by Lee as “Thus, the decoupled equations are implemented in practice as:” – in regards to equations 3-4 in the instant specification, see Lee equations 11-12, which are substantially similar, in regards to equation 5 in the instant specification – see Lee, equation 14, as cited above, in regards to equations 6-7 in the instant specification, see Lee equations 15-16 which are the same) 
 in which the finite element spatial-temporal discrete governing model is programmed to have mechanical features of the physical structure, and include the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient that are configured to model the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure in accordance with at least the amount of ground displacement; (Lee as cited above teaches this, e.g. see the examples – for example the “Example 5” on page 541 teaches that the model is programmed to have features such as the dimensions, e.g. “width” and “height”, thee “density” and the “Young’s modulus”, etc. for the structure, also see above for the “the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness” (§ 3) which are configured to model the dynamic transient show this – in regards to the transiting – page 543, col. 1, ¶3 “Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, [examples of simulating the transiting] have been analyzed [the Examiner notes the past tense] using the proposed procedure [22,23]. [These are publications by the instant inventor with the results of the previous simulations, such as of the “collapse” of a building]” – also, the Examiner notes that dependent claim 5 broadens the term “non-continuous” as contrasted to the applicants Remarks on Oct. 5th, 2021 – i.e. see the rejection of dependent claim 5 for more examples of how Lee teaches this presently claimed invention with a reasonable interpretation of the claims in view of the specification) 
	repeatedly calculating until convergence a secant damping coefficient slope and a secant stiffness coefficient slope based on known parameters, the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at a previous time step through a computer iteration algorithm performed by the computer; (Lee, as cited above, teaches the exemplary embodiment of the claimed invention – Lee teaches this limitation as well, also see table 1 which is the solution procedure using the equations – this is an iterative procedure – in regards to the recite slope based on known parameters – see equations 14-16 of Lee, see the description, e.g. page 533, col. 1, ¶ 2 ““Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration... employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration” )
and replacing the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient by the converged secant damping coefficient slope and the converged secant stiffness coefficient slope acting as initial values for a next time step. (Lee, as cited above, teaches the exemplary embodiment of the claimed invention – see Lee equations 14-16, see the description, e.g. page 533, col. 1, ¶ 2 ““Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration... employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration” )

    PNG
    media_image5.png
    946
    994
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    232
    444
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    167
    518
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    343
    450
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    262
    509
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    98
    459
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    153
    507
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    101
    494
    media_image12.png
    Greyscale



Regarding Claim 2
Lee teaches: 
The structure analyzing method as claimed in Claim 1, wherein the process further comprises:
	establishing the finite element spatial-temporal discrete governing model for each of the plurality of finite elements; (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention – e.g. see page 532, col. 1, ¶ 1 and elsewhere – Lee is on the “element level” – see § 3 for more clarification, as cited above, i.e. the finite element spatial-temporal discrete governing model is established in substantially the same manner as disclosed in the instant specification)
	24applying an equivalent Rayleigh damping to the finite element spatial-temporal discrete governing model to form a second spatial-temporal discrete governing model; (Lee, see equation 3 for “Rayleigh damping”, see page 531 col. 1, ¶ 3 “The commonly used Rayleigh damping with proportional damping is included in the proposed procedure to take structural damping into account.”, see equations 7-10 and their descriptions )
	and applying the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at the previous time step to form a third spatial-temporal discrete governing model comprising the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient. (Lee, as cited above, teaches this – see table 1, see page 533, col. 1, ¶ 2, and see the remaining parts of § 2-3 as cited above)

Regarding Claim 3
Lee teaches: 
The structure analyzing method as claimed in Claim 1, wherein the  finite element spatial-temporal discrete governing model, the second spatial-temporal discrete governing model, and the third spatial-temporal discrete governing model are defined by equations as follows: (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention, including this set of equations – see Lee, equations 2, 3, 7-10, and 13-16)
	
    PNG
    media_image13.png
    50
    795
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    314
    765
    media_image14.png
    Greyscale
	and 
    PNG
    media_image15.png
    203
    1017
    media_image15.png
    Greyscale
 25
    PNG
    media_image16.png
    439
    805
    media_image16.png
    Greyscale


Regarding Claim 4
Lee teaches:
	The structure analyzing method as claimed in Claim 1, wherein the equivalent node secant damping coefficient and the equivalent node secant stiffness coefficient are defined by equations as follows: (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention, including this set of equations, see Lee equations 15-16)

    PNG
    media_image17.png
    44
    942
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    161
    742
    media_image18.png
    Greyscale


Regarding Claim 5
Lee teaches:
	The structure analyzing method as claimed in Claim 1, wherein the non-continuous nonlinear structure is a discontinuous yielded structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure. (Lee, example 3 on page 539 is a “yielding” structure with “post-yielding” [yielded], example 1 of Lee is an example of a separated structure, example 2 of Lee is a second example of a separated structure, § 6.3 of Lee teaches subjecting the structure to “earthquake excitations” then see the examples, see page 543 col. 1, ¶ 3 “Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure” – i.e. Lee’s method has been applied to collapsed structures, cracked [fractured] structures, and fallen [buckled] structures wherein these are also example of a failed structure – for the discontinuous and nonlinear see page 531 col. 1 ¶ 3 “The objective of this study is to propose a nonlinear discontinuous dynamic systems with stiffness-proportional damping”

Regarding Claim 6
Lee teaches: 
	The structure analyzing method as claimed in Claim 1, wherein the computer iteration algorithm is a quasi-Newton iteration method, or a secant method. (Lee, § 3 “Therefore, the quasi- Newton method is employed in this paper to calculate the known equivalent nodal secant damping coefficient”)

Regarding Claim 7
Lee teaches: 
	A structure analyzing device, characterized in that a hardware processor is configured to implement a process, for modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non- continuous nonlinear structure, comprising: (Lee, see the abstract which teaches in part “The concept of equivalent nodal secant damping coefficients is proposed to diagonalize the stiffness proportional damping matrix. Additionally, a novel method is proposed to rapidly evaluate stiffness-proportional damping nodal forces for nonlinear elements on the element level. With the assumption of lumped-mass idealization an incremental-iterative procedure is performed to solve the decoupled equilibrium equations for damped systems using the implicit Newmark integration method” and then see § 6.3 for “6.3. 
in regards to modeling a dynamic transient behavior of a physical structure... – see page 531, col. 1, ¶ 3 “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.”, and then see § 6 for the various examples of modelling dynamic transients of “ground acceleration” (examples 1-3 in § 6.2, these are examples of a dynamic transient behavior of a structure in response to the “acceleration” of the ground), and § 6.3 provides examples 4-6 in which as per ¶ 1 “Three plane structural damped systems subjected to earthquake excitations are analyzed to demonstrate the accuracy and stability of the proposed method when numerical models consist of structural or solid element”, e.g. see figures 15-16 which show the application of Lee’s system to modelling the effect of the “ground motion” from the “earthquake excitations” on a “chimney” wherein the dynamic transient behavior of the structure is the result, e.g. the “displacement at top of chimney obtained...” (Captions of the figures, and §6.3 as cited above
in regards from transiting from a continuous structure to a non-continuous, 1) as per page 531 as cited above this is for “nonlinear discontinuous dynamic [structural] systems” , and 2) see page 543, col. 1, ¶ 3: “Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with
...Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, [examples of transiting from a continuous to discontinuous/non-continuous structure, e.g. the “collapse”/”buckling”/”fracture” of the structure] have been analyzed using the proposed procedure [22,23].” – for claim interpretation of this, see ¶ 61 of the specification for an example wherein the “method for analyzing the discontinuous nonlinear structure...is implemented to simulate the complete process of the...bridge hit by the...earthquake from an intact structure to the collapse...” – Lee teaches this, i.e. clearly, Lee teaches simulating “earthquake excitations” for a building, and Lee further teaches that the “collapse” process “have been analyzed” [e.g. for an earthquake] – also, the Examiner notes that dependent claim 5 species a broader interpretation of “non-continuous” then simply collapse, see the rejection of dependent claim 5 for a more complete listing of examples of how Lee teaches this invention)

receiving parameters including an amount of ground displacement associated with the physical structure and discretizing the physical structure into a plurality of finite elements in accordance with a structural geometry of the physical structure; (Lee, see § 6 – examples 1-3 receive an input of “ground acceleration” [example of ground displacement] and examples 4-6 are “subjected to earthquake excitations” (¶ 1 of § 6.3) wherein this includes an input of “ground motion” (¶ 1 of each example), e.g. see figure 15(b) for the “ground motion” that is used, wherein the y-axis labels this as “acceleration” – also, for claim interpretation see at least ¶ 58 which recites that the “ground displacement” is using “recorded” “ground acceleration”, for the discretization – see § 1 ¶ 1 this is a “finite element method”, e.g. page 539, col. 1, ¶ 2 “In practical implementations, highly stiff elements, even rigid body elements, may be included in an analysis model” and see examples 1-6 – the structure is discretized into “elements” [which represent the geometry of the structure, i.e. this is “finite element”] as part of the finite element method for evaluating the structures response to dynamic transients, e.g. earthquakes)
	providing in a non-transitory computer-readable medium a finite element spatial-temporal discrete governing model comprising an equivalent nodal secant damping coefficient and an equivalent nodal secant stiffness coefficient at a current time step for representing the physical structure, ...(Lee teaches this – Lee a computer-implemented technique [computers include non-transitory computer-readable media] (e.g., see the abstract) wherein the structure being analyzed is modelled by a discrete finite element model that is spatial-temporal [e.g., the geometry is modelled, and time is modelled] – see the above citations, wherein the model comprises “the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness” (§ 3 ¶ 1) wherein as per the equations these are at a current time step – 
for more clarification see § 2 starting on page 531 which teaches in part “In dynamic FE analysis, basic discrete equilibrium equations based on the principle of virtual displacements for a structure to be solved may be established at time” and see table 1, see § 3, see the equations – this is the inventor’s own publication on the claimed invention and this publication discloses a substantially similar invention as what is disclosed in the instant specification, i.e. the equations disclosed by Lee as similar to the equations in the instant specification, i.e. Lee teaches the exemplary embodiment of the presently claimed invention – this limitation, in the exemplary form, in recited by dependent claims 3-4 - Lee teaches the equations in these dependent claims, i.e. Lee teaches this limitation – to further clarify, see Lee, page 531, col. 1, ¶ 3 which teaches in part “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.” and see § 2 which teaches this is on a “element level”, i.e. Lee’s system establishes a spatial-temporal discrete governing model including the “equivalent nodal secant damping coefficient” (Lee, § 3 title, and last paragraph) and a “equivalent nodal secant stiffness” (Lee, page 533, col. 1, ¶ 2) wherein Lee’s technique is iterative based on time, i.e. “Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration... employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration” for a “nonlinear discontinuous dynamic systems” (Lee, as cited above)
To clarify on the equations- see equation 1 in the instant specification is a version of equation 2 in Lee, wherein equation 1 in the instant specification is the result of a similar derivation that was used to arrive at equations 4-10 of Lee – specifically, equation 1 in the instant specification is substantially similar to Lee’s equation 10 wherein Lee’s equation 3 relationship is substituted into equation 10 of Lee, in other words equation 1 in the instant specification is merely part of equation 10 of Lee when equation 10 is re-written to use Lee’s equation 3 representation for “C”, wherein equation 10 of Lee contains the additional term “...FkD...” – for claim interpretation see dependent claim 3 which recites equation 1 from the then for equation 2 in the specification, this is merely the next part described in Lee § 3 – see § 3, see equation 13, wherein equation 2 in the specification is merely using the representation of “C” in Lee’s equation 3, i.e. equation 2 in the specification is substantially similar to Lee’s equation 13, also see Lee equation 14 – Lee’s equation 14 is equation 2 from the instant specification, wherein equation 14 is described by Lee as “Thus, the decoupled equations are implemented in practice as:” – in regards to equations 3-4 in the instant specification, see Lee equations 11-12, which are substantially similar, in regards to equation 5 in the instant specification – see Lee, equation 14, as cited above, in regards to equations 6-7 in the instant specification, see Lee equations 15-16 which are the same) 
 in which the finite element spatial-temporal discrete governing model is programmed to have mechanical features of the physical structure, and include the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient that are configured to model the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure in accordance with at least the amount of ground displacement; (Lee as cited above teaches this, e.g. see the examples – for example the “Example 5” on page 541 teaches that the model is programmed to have features such as the dimensions, e.g. “width” and “height”, thee “density” and the “Young’s modulus”, etc. for the structure, also see above for the “the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness” (§ 3) which are configured to model the dynamic transient behavior due to the ground displacement, e.g. figures 15-16 show this – in regards to the transiting – page 543, col. 1, ¶3 “Many types of nonlinear static and dynamic problems with have been analyzed [the Examiner notes the past tense] using the proposed procedure [22,23]. [These are publications by the instant inventor with the results of the previous simulations, such as of the “collapse” of a building]” – also, the Examiner notes that dependent claim 5 broadens the term “non-continuous” as contrasted to the applicants Remarks on Oct. 5th, 2021 – i.e. see the rejection of dependent claim 5 for more examples of how Lee teaches this presently claimed invention with a reasonable interpretation of the claims in view of the specification) 
	repeatedly calculating until convergence a secant damping coefficient slope and a secant stiffness coefficient slope based on known parameters, the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at a previous time step through a computer iteration algorithm performed by the computer; (Lee, as cited above, teaches the exemplary embodiment of the claimed invention – Lee teaches this limitation as well, also see table 1 which is the solution procedure using the equations – this is an iterative procedure – in regards to the recite slope based on known parameters – see equations 14-16 of Lee, see the description, e.g. page 533, col. 1, ¶ 2 ““Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration... employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration” )
	and replacing the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient by the converged secant damping coefficient slope and the converged secant stiffness coefficient slope acting as initial values for a next time step. (Lee, as 

Regarding Claim 8
Lee teaches: 
	The structure analyzing device as claimed in Claim 7, wherein the process further comprises:
establishing the finite element spatial-temporal discrete governing model for each of the plurality of finite elements; (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention – e.g. see page 532, col. 1, ¶ 1 and elsewhere – Lee is on the “element level” – see § 3 for more clarification, as cited above, i.e. the finite element spatial-temporal discrete governing model is established in substantially the same manner as disclosed in the instant specification)
	24applying an equivalent Rayleigh damping to the finite element spatial-temporal discrete governing model to form a second spatial-temporal discrete governing model; (Lee, see equation 3 for “Rayleigh damping”, see page 531 col. 1, ¶ 3 “The commonly used Rayleigh damping with proportional damping is included in the proposed procedure to take structural damping into account.”, see equations 7-10 and their descriptions )
and applying the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at the previous time step to form a third spatial-temporal discrete governing model comprising the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient. (Lee, as cited above, teaches this – see table 1, see page 533, col. 1, ¶ 2, and see the remaining parts of § 2-3 as cited above)

Regarding Claim 9
Lee teaches:
	A non-transitory computer-readable medium storing a program causing a computer to execute a process for modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non- continuous nonlinear structure, comprising: (Lee, see the abstract which teaches in part “The concept of equivalent nodal secant damping coefficients is proposed to diagonalize the stiffness proportional damping matrix. Additionally, a novel method is proposed to rapidly evaluate stiffness-proportional damping nodal forces for nonlinear elements on the element level. With the assumption of lumped-mass idealization an incremental-iterative procedure is performed to solve the decoupled equilibrium equations for damped systems using the implicit Newmark integration method” and then see § 6.3 for “6.3. Structures modeled by structural or solid elements”, also see § 6.2 for examples for “A five-story shear building idealized by the simplified analysis model shown in Fig. 5(a) is chosen to discuss the numerical solution obtained using the proposed procedure.” 
in regards to modeling a dynamic transient behavior of a physical structure... – see page 531, col. 1, ¶ 3 “The objective of this study is to propose a simple and robust time nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.”, and then see § 6 for the various examples of modelling dynamic transients of “ground acceleration” (examples 1-3 in § 6.2, these are examples of a dynamic transient behavior of a structure in response to the “acceleration” of the ground), and § 6.3 provides examples 4-6 in which as per ¶ 1 “Three plane structural damped systems subjected to earthquake excitations are analyzed to demonstrate the accuracy and stability of the proposed method when numerical models consist of structural or solid element”, e.g. see figures 15-16 which show the application of Lee’s system to modelling the effect of the “ground motion” from the “earthquake excitations” on a “chimney” wherein the dynamic transient behavior of the structure is the result, e.g. the “displacement at top of chimney obtained...” (Captions of the figures, and §6.3 as cited above
in regards from transiting from a continuous structure to a non-continuous, 1) as per page 531 as cited above this is for “nonlinear discontinuous dynamic [structural] systems” , and 2) see page 543, col. 1, ¶ 3: “Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with
damping included...Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, [examples of transiting from a continuous to discontinuous/non-continuous structure, e.g. the “collapse”/”buckling”/”fracture” of the structure] have been analyzed using the proposed procedure [22,23].” – for claim interpretation of this, see ¶ 61 of the specification for an example wherein the “method for also, the Examiner notes that dependent claim 5 species a broader interpretation of “non-continuous” then simply collapse, see the rejection of dependent claim 5 for a more complete listing of examples of how Lee teaches this invention)	
receiving parameters including an amount of ground displacement associated with the physical structure and discretizing the physical structure into a plurality of finite elements in accordance with a structural geometry of the physical structure; (Lee, see § 6 – examples 1-3 receive an input of “ground acceleration” [example of ground displacement] and examples 4-6 are “subjected to earthquake excitations” (¶ 1 of § 6.3) wherein this includes an input of “ground motion” (¶ 1 of each example), e.g. see figure 15(b) for the “ground motion” that is used, wherein the y-axis labels this as “acceleration” – also, for claim interpretation see at least ¶ 58 which recites that the “ground displacement” is using “recorded” “ground acceleration”, the same as Lee – for the discretization – see § 1 ¶ 1 this is a “finite element method”, e.g. page 539, col. 1, ¶ 2 “In practical implementations, highly stiff elements, even rigid body elements, may be included in an analysis model” and see examples 1-6 – the structure is discretized into “elements” [which represent the geometry of the structure, i.e. this is “finite element”] as part of the finite element method for evaluating the structures response to dynamic transients, e.g. earthquakes)
providing in a non-transitory computer-readable medium a finite element spatial-temporal discrete governing model comprising an equivalent nodal secant damping coefficient and an equivalent nodal secant stiffness coefficient at a current time step for representing the physical structure, ...(Lee teaches this – Lee a computer-implemented technique [computers include non-transitory computer-readable media] (e.g., see the abstract) wherein the structure being analyzed is modelled by a discrete finite element model that is spatial-temporal [e.g., the geometry is modelled, and time is modelled] – see the above citations, wherein the model comprises “the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness” (§ 3 ¶ 1) wherein as per the equations these are at a current time step – 
for more clarification see § 2 starting on page 531 which teaches in part “In dynamic FE analysis, basic discrete equilibrium equations based on the principle of virtual displacements for a structure to be solved may be established at time” and see table 1, see § 3, see the equations – this is the inventor’s own publication on the claimed invention and this publication discloses a substantially similar invention as what is disclosed in the instant specification, i.e. the equations disclosed by Lee as similar to the equations in the instant specification, i.e. Lee teaches the exemplary embodiment of the presently claimed invention – this limitation, in the exemplary form, in recited by dependent claims 3-4 - Lee teaches the equations in these dependent claims, i.e. Lee teaches this limitation – to further clarify, see Lee, page 531, col. 1, ¶ 3 which teaches in part “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.” and see § 2 which teaches this is on a “element level”, i.e. Lee’s system establishes a spatial-temporal discrete governing model including the “equivalent nodal secant damping coefficient” (Lee, § 3 title, and last paragraph) and a “equivalent nodal secant stiffness” (Lee, page 533, col. 1, ¶ 2) wherein Lee’s technique is iterative based on time, i.e. “Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration... employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration” for a “nonlinear discontinuous dynamic systems” (Lee, as cited above)
To clarify on the equations- see equation 1 in the instant specification is a version of equation 2 in Lee, wherein equation 1 in the instant specification is the result of a similar derivation that was used to arrive at equations 4-10 of Lee – specifically, equation 1 in the instant specification is substantially similar to Lee’s equation 10 wherein Lee’s equation 3 relationship is substituted into equation 10 of Lee, in other words equation 1 in the instant specification is merely part of equation 10 of Lee when equation 10 is re-written to use Lee’s equation 3 representation for “C”, wherein equation 10 of Lee contains the additional term “...FkD...” – for claim interpretation see dependent claim 3 which recites equation 1 from the instant specification as “the spatial-temporal discrete governing model” – then for equation 2 in the specification, this is merely the next part described in Lee § 3 – see § 3, see equation 13, wherein equation 2 in the specification is merely using the representation of “C” in Lee’s equation 3, i.e. equation 2 in the specification is substantially similar to Lee’s equation 13, also see Lee equation 14 – Lee’s equation 14 is equation 2 from the instant specification, wherein equation 14 is described by Lee as “Thus, the decoupled equations are implemented in practice in regards to equations 3-4 in the instant specification, see Lee equations 11-12, which are substantially similar, in regards to equation 5 in the instant specification – see Lee, equation 14, as cited above, in regards to equations 6-7 in the instant specification, see Lee equations 15-16 which are the same) 
 in which the finite element spatial-temporal discrete governing model is programmed to have mechanical features of the physical structure, and include the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient that are configured to model the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure in accordance with at least the amount of ground displacement; (Lee as cited above teaches this, e.g. see the examples – for example the “Example 5” on page 541 teaches that the model is programmed to have features such as the dimensions, e.g. “width” and “height”, thee “density” and the “Young’s modulus”, etc. for the structure, also see above for the “the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness” (§ 3) which are configured to model the dynamic transient behavior due to the ground displacement, e.g. figures 15-16 show this – in regards to the transiting – page 543, col. 1, ¶3 “Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, [examples of simulating the transiting] have been analyzed [the Examiner notes the past tense] using the proposed procedure [22,23]. [These are publications by the instant inventor with the results of the previous simulations, such as of the “collapse” of a building]” – also, the Examiner notes that dependent claim 5 broadens the term “non-continuous” as contrasted to the applicants Remarks on Oct. 5th, 2021 – i.e. see the rejection of more examples of how Lee teaches this presently claimed invention with a reasonable interpretation of the claims in view of the specification) 
	repeatedly calculating until convergence a secant damping coefficient slope and a secant stiffness coefficient slope based on known parameters, the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at a previous time step through a computer iteration algorithm performed by the computer; (Lee, as cited above, teaches the exemplary embodiment of the claimed invention – Lee teaches this limitation as well, also see table 1 which is the solution procedure using the equations – this is an iterative procedure – in regards to the recite slope based on known parameters – see equations 14-16 of Lee, see the description, e.g. page 533, col. 1, ¶ 2 ““Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration... employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration” )
	and replacing the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient by the converged secant damping coefficient slope and the converged secant stiffness coefficient slope acting as initial values for a next time step. (Lee, as cited above, teaches the exemplary embodiment of the claimed invention – see Lee equations 14-16, see the description, e.g. page 533, col. 1, ¶ 2 ““Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration... employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration” )

Regarding Claim 10.
Lee teaches:
	The non-transitory computer-readable medium as claimed in Claim 9, wherein the process further comprises:
	establishing the finite element spatial-temporal discrete governing model for each of the plurality of finite elements; (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention – e.g. see page 532, col. 1, ¶ 1 and elsewhere – Lee is on the “element level” – see § 3 for more clarification, as cited above, i.e. the finite element spatial-temporal discrete governing model is established in substantially the same manner as disclosed in the instant specification)
	24applying an equivalent Rayleigh damping to the spatial-temporal discrete governing model to form a second spatial-temporal discrete governing model; (Lee, see equation 3 for “Rayleigh damping”, see page 531 col. 1, ¶ 3 “The commonly used Rayleigh damping with proportional damping is included in the proposed procedure to take structural damping into account.”, see equations 7-10 and their descriptions )
	and applying the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at the previous time step to form a third spatial-temporal discrete governing model comprising the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient. (Lee, as cited above, teaches this – see table 1, see page 533, col. 1, ¶ 2, and see the remaining parts of § 2-3 as cited above)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 8, 10 of copending Application No. 17/074,996 (reference application) in view of Lee et al., “A new implicit dynamic finite element analysis procedure with damping included”, 2017. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The co-pending claim are “dividing...virtual elements” – this is an obvious variation of the “spatial-temporal discrete governing model...based on finite element analysis” – in other words, the first limitation in the instant claimed invention (i.e., the discretizing) is an obvious variation of the first limitation (i.e., the dividing) of the co-pending 
The remaining limitations of the instant application of “repeatedly calculating....replacing...” are an obvious variation of the co-pending “implementing ....to repeatedly compute...and replacing....” 


	For the difference between these claims, see ¶ 42-44 in the ‘996 application for claim interpretation - - then see Lee, § 3, and equations 11-16, and then see equation 3 – equation 3 provides a conversion between mass and stiffness – it would have been obvious in view of Lee to use the “damping coefficient” and “stiffness coefficient”. 

	A second distinction is the recitation of “receiving parameters including an amount of ground displacement associated with the physical structure” – this is obvious in view of Lee – see the examples 1-6 in Lee, the first paragraph of each of the examples in Lee provides listings of various parameters input into the system, including “ground acceleration”/”ground movement”.

	A third distinction is the recitation of “for modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a noncontinuous nonlinear structure,...in which the finite element spatial-temporal discrete governing model is programmed to have mechanical features of the physical structure, and include the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient that are configured to model the dynamic transient behavior of the physical 

The motivation to combine the claimed invention of the ‘996 application and the teachings of Lee on a similar technique as the claimed invention of the ‘996 application as Lee provides “a novel method is proposed to rapidly evaluate stiffness proportional damping nodal forces for nonlinear elements on the element level” wherein “The proposed analysis procedure has the advantages of both traditional explicit and implicit integration methods without their disadvantages.” (Lee, abstract)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of the instant is treated as representative of claims 7 and 9. Claims 7 and 9 are rejected under a similar rationale as claim 1. For clarity, the Examiner also notes that claim 1 of the co-pending is treated as representative of the co-pending claims 8 and 10, which recite the other statutory categories. 


Co-pending – 17/074,996
Regarding Claim 1

	A structure analyzing method, characterized in that a computer is configured to execute a process..., comprising:
	...discretizing the physical structure into a plurality of finite elements in accordance with a structural geometry of the physical structure;
	providing in a non-transitory computer-readable medium a finite element spatial-temporal discrete governing model comprising an equivalent nodal secant damping coefficient and an equivalent nodal secant stiffness coefficient at a current time step for representing the physical structure, 
...
	repeatedly calculating until convergence a secant damping coefficient slope and a secant stiffness coefficient slope based on known parameters, the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at a previous time step through a computer iteration algorithm performed by the computer;
	and replacing the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient by the converged secant damping coefficient slope and the converged secant stiffness coefficient slope acting as initial values for a next time step. 

Regarding Claim 1

	A structure analyzing method, comprising:
	dividing a physical structure into a plurality of virtual elements in accordance with a structural geometry of the physical structure and establishing a discrete increment secant iterative model comprising an equivalent nodal secant mass coefficient and an equivalent nodal secant mass damping coefficient;
	implementing an increment-secant iterative algorithm to repeatedly compute until convergence a secant mass coefficient slope corresponding to the equivalent nodal secant mass coefficient and a secant mass damping coefficient slope corresponding to the equivalent nodal secant mass damping coefficient;
and replacing the equivalent nodal secant mass coefficient and the equivalent nodal secant mass damping coefficient by the converged secant mass coefficient slope and the converged secant mass damping coefficient slope respectively. 

Regarding Claim 6

	The structure analyzing method as claimed in Claim 1, wherein the computer iteration algorithm is a quasi-Newton iteration method, or a secant method. 
Regarding Claim 5

	The structure analyzing method as claimed in Claim 1, wherein the increment secant iterative algorithm is selected from one of a Newton method, a quasi-Newton method, a Newton-Raphson method, and a secant approximation method. 


The claimed invention of the co-pending does not teach dependent claims 2-5, 8 and 10 of the instant application.
	Lee teaches these dependent claims – see below, see Lee § 2 and § 3 as cited above. 

Regarding Claim 2
Lee teaches: 
	The structure analyzing method as claimed in Claim 1, wherein the process further comprises:
establishing the spatial-temporal discrete governing model for each of the plurality of spatial elements; (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention – e.g. see page 532, col. 1, ¶ 1 and elsewhere – Lee is on the “element level”)
	24applying an equivalent Rayleigh damping to the spatial-temporal discrete governing model to form a second spatial-temporal discrete governing model; (Lee, see equation 3 for “Rayleigh damping”, see page 531 col. 1, ¶ 3 “The commonly used Rayleigh damping with proportional damping is included in the proposed procedure to take structural damping into account.”, see equations 7-10 and their descriptions )
	and applying the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at the previous time step to form a third spatial-temporal discrete governing model comprising the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient. (Lee, as cited above, teaches this – see table 1, see page 533, col. 1, ¶ 2, and see the remaining parts of § 2-3 as cited above)

Regarding Claim 3
Lee teaches: 
	The structure analyzing method as claimed in Claim 1, wherein the spatial-temporal discrete governing model, the second spatial-temporal discrete governing model, and the third spatial-temporal discrete governing model are defined by equations as follows: (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention, including this set of equations – see Lee, equations 2, 3, 7-10, and 13-16)
	
    PNG
    media_image13.png
    50
    795
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    314
    765
    media_image14.png
    Greyscale
	and 
    PNG
    media_image15.png
    203
    1017
    media_image15.png
    Greyscale
 25
    PNG
    media_image16.png
    439
    805
    media_image16.png
    Greyscale


Regarding Claim 4
Lee teaches:
	The structure analyzing method as claimed in Claim 1, wherein the equivalent node secant damping coefficient and the equivalent node secant stiffness coefficient are defined by equations as follows: (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention, including this set of equations, see Lee equations 15-16)

    PNG
    media_image17.png
    44
    942
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    161
    742
    media_image18.png
    Greyscale


Regarding Claim 5
Lee teaches:
	The structure analyzing method as claimed in Claim 1, wherein the discontinuous nonlinear structure is a discontinuous yielded structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure. (Lee, example 3 on page 539 is a “yielding” structure with “post-yielding” [yielded], example 1 of Lee is an example of a separated structure, example 2 of Lee is a second example of a separated structure, § 6.3 of Lee teaches subjecting the structure to “earthquake excitations” then see the examples, see page 543 col. 1, ¶ 3 “Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure” – i.e. Lee’s method has been applied to collapsed structures, cracked [fractured] structures, and fallen [buckled] structures wherein these are also example of a failed structure – for the discontinuous and nonlinear see page 531 col. 1 ¶ 3 “The objective of this study is to propose a nonlinear discontinuous dynamic systems with stiffness-proportional damping”

Regarding Claim 8
Lee teaches:
	The structure analyzing device as claimed in Claim 7, wherein the process further comprises:
	27=establishing the spatial-temporal discrete governing model for each of the plurality of spatial elements; (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention – e.g. see page 532, col. 1, ¶ 1 and elsewhere – Lee is on the “element level”)
	24applying an equivalent Rayleigh damping to the spatial-temporal discrete governing model to form a second spatial-temporal discrete governing model; (Lee, see equation 3 for “Rayleigh damping”, see page 531 col. 1, ¶ 3 “The commonly used Rayleigh damping with proportional damping is included in the proposed procedure to take structural damping into account.”, see equations 7-10 and their descriptions )
	and applying the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at the previous time step to form a third spatial-temporal discrete governing model comprising the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient. (Lee, as cited above, teaches this – see table 1, see page 533, col. 1, ¶ 2, and see the remaining parts of § 2-3 as cited above)

Regarding Claim 10.
Lee teaches:
	The non-transitory computer-readable medium as claimed in Claim 9, wherein the process further comprises:
	establishing the spatial-temporal discrete governing model for each of the plurality of spatial elements; (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention – e.g. see page 532, col. 1, ¶ 1 and elsewhere – Lee is on the “element level”)
	24applying an equivalent Rayleigh damping to the spatial-temporal discrete governing model to form a second spatial-temporal discrete governing model; (Lee, see equation 3 for “Rayleigh damping”, see page 531 col. 1, ¶ 3 “The commonly used Rayleigh damping with proportional damping is included in the proposed procedure to take structural damping into account.”, see equations 7-10 and their descriptions )
	and applying the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at the previous time step to form a third spatial-temporal discrete governing model comprising the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient. (Lee, as cited above, teaches this – see table 1, see page 533, col. 1, ¶ 2, and see the remaining parts of § 2-3 as cited above)

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147